Citation Nr: 0841753	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985, from April 1992 to July 1992, and from December 1993 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for the above stated issue, 
and several other issues, to include as on the grounds that 
the veteran's December 1993 to November 2001 period of 
service was not considered active duty.

In November 2004, this issue and other issues were remanded 
by the Board, to determine whether the above noted period of 
service was considered active duty service.  A December 2007 
rating decision found that this period of service was active 
duty service, and granted all of the veteran's outstanding 
claims, including service connection for a rupture of the 
left tympanic membrane, with the exception of left ear 
hearing loss.  As such, this remaining issue now returns to 
the Board.

The veteran received a central office hearing in August 2004 
before a now retired Veterans Law Judge.  As such, the 
veteran was provided with the opportunity to have an 
additional hearing before a current Veterans Law Judge, 
however, the veteran declined that additional hearing in a 
statement received at the Board in November 2008.


FINDINGS OF FACT

A left ear hearing disability as defined by the applicable VA 
regulation has not been shown by the evidence of record.




CONCLUSION OF LAW

A left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2001); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in November 2003, January 2005, and July 2005.  
These letters informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.  The veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by a July 2008 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, and particularly in light of the 
legal decision below, the Board finds that the duty to notify 
and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

For VA compensation purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 CFR § 3.385 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for left ear hearing 
loss.  In this regard, the evidence does not show that the 
veteran has a current level of hearing loss in his left ear 
sufficient to be considered a disability for VA purposes.

On the authorized audiological evaluation in October 2005, 
pure tone thresholds in the left ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The veteran was found to have 
hearing within normal limits, and in fact it was noted that 
the veteran reported that he did not perceive any hearing 
loss in either ear.

The evidence simply does not support the veteran having 
impaired hearing to the extent that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test are less than 
94 percent; as such, the veteran does not have a hearing loss 
for VA compensation purposes.  38 CFR § 3.385.  Without the 
existence of a current disability, the veteran's claim cannot 
be maintained.  In a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) 
(failure to state a claim upon which relief can be granted).

As the preponderance of the evidence is against all this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
it  must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


